December 17, 2020


                                                         Supreme Court

                                                         No. 2018-21-C.A.
                                                         (P2/12-216A)


                    State                  :

                      v.                   :

              Nicholas Haffner.            :




               NOTICE: This opinion is subject to formal revision before
               publication in the Rhode Island Reporter. Readers are requested to
               notify the Opinion Analyst, Supreme Court of Rhode Island, 250
               Benefit Street, Providence, Rhode Island 02903, at Telephone
               (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
               typographical or other formal errors in order that corrections may
               be made before the opinion is published.
                                                      Supreme Court

                                                      No. 2018-21-C.A.
                                                      (P2/12-216A)


                 State                  :

                  v.                    :

          Nicholas Haffner.             :


           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Flaherty, for the Court. On March 27, 2017, a Providence County

Superior Court jury found the defendant, Nicholas Haffner, guilty of assault with a

dangerous weapon, to wit, a shod foot, and driving while intoxicated. He was

thereafter sentenced to a term of five years at the Adult Correctional Institutions,

with eighteen months to serve and forty-two months suspended, with probation.

      On appeal, defendant contends that the trial justice erred when she instructed

the jury about the concept of aiding and abetting. He also argues that his so-called

Frye hearing was conducted in error because the trial justice failed to include any

discussion about aiding and abetting. For the reasons set forth in this opinion, we

affirm the judgment of the Superior Court.




                                       -1-
                                           I

                                  Facts and Travel

      On January 24, 2012, defendant was charged by criminal information with

one count of assault with a dangerous weapon, a shod foot, and one count of driving

while intoxicated (DUI). A jury trial commenced on January 26, 2017, but a mistrial

was declared on January 31, 2017.

      A second jury trial began on March 21, 2017. Before the trial started, and

because a plea offer had been made to defendant (which would have resulted in a

disposition not requiring incarceration), the trial justice held a hearing to address the

concerns raised in Missouri v. Frye, 566 U.S. 134 (2012).1 At the Frye hearing, the

trial justice asked defendant if his lawyer had spoken with him about the elements

of the charges that the state would have to prove beyond a reasonable doubt, and

defendant responded, “Yes.” The trial justice then specifically inquired about the

charge of assault with a dangerous weapon as follows:

             “THE COURT: [D]id your lawyer talk to you about the
             definition of Assault With a Dangerous Weapon, what has
             to be proven?

             “THE DEFENDANT: Yes, your Honor.




1
 The purpose of a Frye hearing is for the court to inquire whether a plea offer has
been made, what the specifics of the offer are, and whether the plea offer has been
communicated to the client.

                                          -2-
“THE COURT: And that a shod foot, when used in a
certain manner, can indeed be considered a dangerous
weapon?

“THE DEFENDANT: Yes, your Honor.

“THE COURT: And would you like me to tell you
specifically what those elements are or are you satisfied
that [your attorney] has gone over it with you?

“[DEFENDANT’S ATTORNEY]: Judge, I may add that
we basically tried I would say approximately three
quarters of this case before [a different trial justice]. Mr.
Haffner stands before you this morning with the benefit of
that experience, hearing the witnesses testify, for what it is
worth.

“THE COURT: I’m aware of that. I want to make sure that
whatever is done here doesn’t come back and bite
anybody.

“[DEFENDANT’S ATTORNEY]: Okay.

“THE COURT: In other words, I want to make sure he
understands the elements of each of these counts and
recommended amendments so that if he rejects the offer,
because I will put it through as recommended, that he’s
making a knowing, voluntary and intelligent decision. You
understand what I’m saying, sir?

“THE DEFENDANT: Yes, your Honor.

“THE COURT: Do you need any information before you
determine whether to accept the offer?

“THE DEFENDANT: No, your Honor.

“THE COURT: Okay. Is it my understanding that you
wish to reject the offer?


                            -3-
             “THE DEFENDANT: Yes, your Honor.”

      After defendant rejected the state’s offer, the trial began.

      Vincent Gieck, Jr., the complaining witness, testified first. He said that at

11:30 p.m. on October 8, 2011, he had been at home with his girlfriend when he

received a telephone call from a friend. In response to that call, he drove to the

“sandpit,” a location that he described as a clearing in the woods where young people

frequently gathered for parties. He said that his then-girlfriend, Kayla Baumlin,

accompanied him and that they arrived at the sandpit within ten to fifteen minutes

after he received his friend’s phone call.

      He further testified that, when he arrived, he and Ms. Baumlin walked over to

a fire at which approximately thirty people were gathered, some that he knew, and

some that he did not know. He said that he saw his friend Nathan Rogler, who was

bleeding from a wound to his head. Mr. Rogler told him that he had been hit in the

head with a bottle, and, Mr. Gieck testified, he then became angry and asked, “Who

threw the bottle? Where did it come from? What was it?” Mr. Gieck said that one

individual responded by “[j]umping up and down, cussing and swearing and yelling

[and] generally being aggressive.” Mr. Gieck testified that the individual raised his

hands up to his face and then “blows were exchanged” between he and that

individual, with each man landing a few glancing punches on the other. He testified




                                         -4-
that at that point, numerous other people joined in the fight and that he “was

approached by several other people who were also swinging and grappling.”

      Mr. Gieck testified that he was confronted by three or four males, all of whom

were approximately his age, and that he “was eventually knocked down, or taken

down to the ground,” at which point he covered his “head to try to less[e]n some of

the impact.” Mr. Gieck testified that, when the man who had first fought with him,

who also had been knocked to the ground, regained his footing, he joined the other

men in the attack. Mr. Gieck testified that at that point, the first man was directly in

front of him, “throwing fists and kicking as well.” He testified that the man’s fists

and feet were hitting his head and face and that the man’s feet were shod in light-duty

work boots.

      Mr. Gieck testified that he was on the ground for two to three minutes and

that, in that time, he was kicked approximately a dozen times. He testified that

eventually a young woman lay on top of him to try to protect him from the punching

and kicking, and finally he was able to get back on his feet. He said that he then

made his way out of the sandpit and that he and Ms. Baumlin drove to his parents’

home in Glocester, arriving there at approximately 3:30 or 4 a.m.

      Mr. Gieck testified that his mother, who had been an army medic, dressed his

wounds, and he went to sleep. He recounted that he went to the Burrillville police

station the next morning around 10 a.m. and that he informed Officer Ryan Hughes


                                         -5-
about what had occurred the night before. Officer Hughes notified Mr. Gieck that

there was a suspect in custody and he asked Mr. Gieck to view the suspect through

a security monitor to see if he could identify the suspect as his assailant. Mr. Gieck

testified that he viewed the suspect and identified him “as the individual that was

attacking [him] at the sandpit.”

      Mr. Gieck said that, after he finished his interview with the police, he went to

Rhode Island Hospital to have his injuries treated. Those injuries included cuts and

lacerations around his head and elbows, a fractured front tooth, some minor bruising

and bruised ribs, and bruises on his head, face, and back. He made a courtroom

identification of defendant as the man whom he had viewed on the monitor at the

police station. Mr. Gieck also identified defendant as the person who had repeatedly

kicked and punched him.

      Nathan Rogler was the next witness to testify. He testified that at around

midnight on October 9, 2011, he was “off-roading” with a couple of friends near the

power lines located between Burrillville and Glocester, when they came across a

party. He described the party as a bonfire with music and approximately twenty-five

to thirty people. He said that words were exchanged about the different high schools

that he, his friends, and the partygoers had attended, when approximately three

people started pushing and shoving him. He testified that he pushed somebody back

and then that person smashed a bottle over his head. He recounted that, after he was


                                        -6-
hit with the bottle, other people began kicking and hitting him, but eventually he got

away from the group. Mr. Rogler then said that he called Mr. Gieck and told him

what had occurred and that he needed help.

      He testified that Mr. Gieck told him on the telephone that he would come to

the sandpit and that he arrived sometime later with his girlfriend, Ms. Baumlin. He

testified that upon his arrival, Mr. Gieck asked Mr. Rogler who had hit him, and that

soon a melee again broke out and punches were again thrown. He further testified

that Mr. Gieck ended up on the ground, where he was punched and kicked by several

people. Mr. Rogler said that he also ended up on the ground, but was nonetheless

able to look up to see who was attacking Mr. Gieck. He described the assailants as

three young white men, all approximately six feet tall. He added that eventually Mr.

Gieck was able to scramble to his feet.

      Mr. Rogler said that, after the fight, he and his friends drove to the home of

Mr. Gieck’s parents. He testified that the next day he went to the Burrillville police

station and gave a statement to Officer Hughes. He also said that the police asked

him to view a suspect who was in custody to see if he could identify him as one of

the people who had been present the night before. Mr. Rogler testified that he

recognized the suspect as one of those who had been hitting and kicking Mr. Gieck.

He also made a courtroom identification of defendant as a person he had seen kicking

Mr. Gieck.


                                          -7-
         Kathleen Wholey Rogler, another witness who attended the party, testified

next and described a similar series of events. She testified that, on October 9, 2011,

at around midnight, she was at the power lines in Burrillville off-roading with friends

when she saw a fire surrounded by numerous people, so they stopped to see who

might be there. She said that at first things were friendly, but about half an hour

later, someone smashed a bottle over Mr. Rogler’s head and that he was bleeding.

She said that Mr. Rogler then called Mr. Gieck, who arrived about twenty minutes

later.

         She described that a big fight started soon after Mr. Gieck arrived and that

both Mr. Rogler and Mr. Gieck ended up on the ground. She testified that she

observed five or six white males hitting and kicking Mr. Gieck while he was on the

ground, and that all the men kicking Mr. Gieck were wearing shoes. She also said

that, before she and her friends left the scene, she noted vehicle license plates and

then called both the Glocester and Burrillville police departments to notify them of

the fracas. Additionally, Ms. Rogler recounted that, on the day after the incident,

she identified defendant on a television monitor at the police station as one of the

perpetrators from the night before. She also made a courtroom identification of

defendant as one of the individuals she had seen kicking Mr. Gieck.




                                         -8-
      At a sidebar conference, the trial justice informed the attorneys that, based

upon the testimony that had been offered, she would likely be providing an aiding

and abetting instruction to the jury. Specifically, the trial justice remarked:

             “THE COURT: Come back. As long as we’re here, have
             you read, I can’t remember whether you had something on
             that case State v Alberto Heredia and State v Manuel
             Texieira. I was upheld in both of those cases and it was
             aiding and abetting, of course. * * * I mean I’m not saying,
             you know, it may be that your guy was at home with his
             parents that night. I don’t know if you saw it—take a look
             at it. Maybe he wasn’t there.

             “* * *

             “THE COURT: [W]hat would keep you from the one
             person that you found, if you have enough evidence to
             show that he was involved in that type of aiding and
             abetting enterprise, which is not a conspiracy, it is just a
             theory of recovery. * * * But you better take a look at that
             before your guy gets himself in a major jam because I very
             likely so far on this record would be charging aiding and
             abetting.”

      Ariane Fratantaro, the next witness to testify, said that on October 9, 2011, at

around midnight, she was at a party with a bonfire with a group of friends at the

power lines in Burrillville. At a certain point, she recounted, a fight broke out

between former hockey players from the Burrillville and Ponaganset high schools

and Mr. Rogler was hit in the head with a beer bottle. She said that some other men

“jumped on top of” Mr. Rogler and then someone called Mr. Gieck.




                                         -9-
      Ms. Fratantaro testified that, when Mr. Gieck arrived with Ms. Baumlin, he

tried to help Mr. Rogler but instead ended up on the ground with “about eight people

or more on top of him and he was being kicked and punched.” She testified that all

of the people who were attacking Mr. Gieck were wearing shoes or boots.

      She said that she went to the Burrillville police station the next morning and

that, like the previous witnesses, she identified the person shown on a television

monitor as one of the people who had kicked Mr. Gieck in the face the night before.

However, Ms. Fratantaro was unable to make a courtroom identification of

defendant.

      Next, Sergeant William Lacey of the Burrillville Police Department testified

that on the night in question he was working as a patrol officer, and, after receiving

a call about an assault, he went to the power lines area and conducted an

investigatory vehicle stop on a pickup truck. He identified defendant as the operator

of that vehicle. He testified that he could see blood on defendant’s clothing and that

he smelled the odor of alcohol. He testified that Officer Hughes was called to the

scene to perform a field sobriety test on defendant, and Officer Hughes arrived

within ten minutes.

      Officer Hughes, of the Burrillville Police Department, then testified. He said

that, on that same date, at 3:40 a.m., he was called upon to assist another officer at a

traffic stop. He testified that defendant was the operator of the stopped vehicle, that


                                         - 10 -
defendant’s eyes were bloodshot and watery, and that he could smell a strong odor

of alcohol. He testified that defendant denied that he had been drinking or that he

had been involved in an assault earlier that night. However, after he conducted a

field sobriety test on defendant, Officer Hughes concluded that defendant was

incapable of safely driving his vehicle and defendant was brought to the police

station for processing.

      Officer Hughes further testified that six individuals, including the victim in

this case, Mr. Gieck, came to the station the next morning to report an assault. He

testified that Mr. Gieck was able to identify defendant as one of the people who had

kicked him. Officer Hughes further testified that Ms. Baumlin, Mr. Rogler, Ms.

Rogler, and Ms. Fratantaro also identified defendant as one of the people who had

kicked Mr. Gieck the night before.

      The last witness to testify was Captain Michael McGrane of the

Oakland/Mapleville Fire Department. Captain McGrane said that he transported

defendant to the Landmark Medical Center for treatment for right hand pain on

October 9, 2011. He testified that defendant had told him, “I hit someone earlier in

the day.”    A notation in the records from Landmark Medical Center by an

emergency-room nurse said that defendant had related that he “punched a guy in the

head a lot of times[,]” and another notation that stated that defendant, “punched a

person last night prior to swelling to right hand[.]”


                                         - 11 -
       After the parties rested, the trial justice instructed the jury. In so doing, she

said, in pertinent part, that:

              “Now, there are two different ways the [s]tate can meet its
              burden of proof with respect to this charge. The first way
              the [s]tate can prove the defendant guilty of assault with a
              dangerous weapon is by proving that the defendant
              himself committed the physical act of assaulting Mr.
              Gieck.

              “The second way that the [s]tate can prove that the
              defendant committed the criminal offense of assault with
              a dangerous weapon against Mr. Gieck is by proving that
              he aided and abetted another in committing the criminal
              offense of assault on Mr. Gieck with a dangerous weapon
              (a shod foot), a foot with a shoe on it, okay, that is the
              situation, even if he did not personally kick Mr. Gieck with
              his own shod foot.

              “For you to determine whether the [s]tate has met its
              burden of proof, you will need to understand what certain
              terms mean when used in the legal sense.”

She further instructed that:

              “If the state either proves that defendant committed the
              offense as the ‘principal actor’ or committed the offense
              under the legal theory of ‘aiding and abetting,’ then you
              must find the defendant ‘guilty’ as to the charge in Count
              1. However, if the [s]tate fails to prove beyond a
              reasonable doubt that defendant committed the offense
              either as ‘principal actor’ or under the theory of ‘aiding
              and abetting,’ then you must find the defendant ‘not
              guilty’ as to the charge in Count l.”




                                         - 12 -
        She proceeded to give further instructions as to what it meant for defendant to

have committed the offense in question as the principal actor and what it meant for

defendant to have aided and abetted in the commission of the offense.

        After the jury charge was delivered, defendant objected to the aiding-and-

abetting instruction.2 The trial justice overruled defendant’s objection.


2
    Specifically, defendant made the following objection:

               “Your Honor, as the [c]ourt I’m sure anticipates, because
               of communications we’ve had previously, I’m objecting to
               the fact that the [c]ourt gave a so-called ‘aiding and
               abetting instruction’ on the charge of Assault With a
               Dangerous Weapon. First of all, Judge, I don’t see,
               respectfully, any evidence whatsoever of aiding and
               abetting. It’s noteworthy that aiding and abetting is not a
               lesser included offense within the crime of assault with a
               dangerous weapon. Aiding and abetting, as the [c]ourt
               noted in its instructions to the jury, generally refers to one
               who assists, aids, counsels, orders, procures, et cetera, et
               cetera. In this case, if the jury accepts the fact that Mr.
               Haffner was in fact or is in fact guilty beyond a reasonable
               doubt, it can only do so as a ‘principal.’ All of the
               evidence seems to suggest that he in fact is a principal in
               this case. I recognize from some research that it doesn’t
               matter that his confederates, if you will, the other people
               who kicked Mr. Gieck, punched him, et cetera, are not
               named or identified from the [s]tate’s witnesses. But I’m
               concerned that this aiding and [a]betting instruction will
               confuse the jury. Respectfully, it is not an appropriate
               charge to give this jury especially because the only
               evidence is that he was as a principal. It is a one count
               Information, Assault With a Dangerous Weapon, to wit, a
               shod foot. I didn’t hear a single witness say, for example,
               Mr. Haffner held Mr. Gieck down, or that he was
               otherwise egging on anybody else to kick him. So for

                                           - 13 -
        After deliberating, the jury returned guilty verdicts on both counts of the

information.3 On the charge of assault with a dangerous weapon, defendant was

sentenced to five years, with eighteen months to serve and the remainder of the

sentence suspended, with probation; and on the DUI charge, he was given a one-

year sentence, the entirety of which was suspended, with probation, to run

concurrently with the first sentence.4

                                           II

                                      Discussion

        On appeal, defendant makes two arguments. The first is that the trial justice

erred in charging the jury that it could convict defendant as either a principal or as

an aider and abettor. He maintains that the evidence supported a finding of criminal

liability only as a principal. Second, defendant argues that the trial justice erred

during the Frye hearing because she failed to put him on notice that he was exposed

to criminal liability for aiding and abetting.




               those reasons, and because a person cannot be both a
               principal and an aider and abettor, I do object to that
               instruction.”
3
    The defendant moved for a new trial, but the motion was denied.
4
    The defendant does not press an appeal with respect to his conviction for DUI.

                                         - 14 -
                                           A

                                Aiding and Abetting

      As noted above, defendant first maintains that the jury instruction on aiding

and abetting was given in error because there was no evidence that defendant had

assisted another person in kicking the victim with a shod foot. The defendant also

claims that the substance of the aiding-and-abetting instruction that the trial justice

gave was erroneous in two respects.            The defendant argues both that, in

contravention of the holding of the United States Supreme Court in Rosemond v.

United States, 572 U.S. 65 (2014), the instruction failed to advise the jury that

defendant would have had to have acted before the felony assault took place in order

to assist another in the commission of the act of felony assault, and that the trial

justice failed to remind the jury that an accidental or unintentional kicking of the

victim, by a person other than defendant, would not constitute a felony assault.

      “It is well established that we review challenged jury instructions in a de novo

manner.” State v. Delestre, 35 A.3d 886, 891 (R.I. 2012). “In conducting that

review, ‘it is our role to examine the instructions in their entirety to ascertain the

manner in which a jury of ordinary intelligent lay people would have understood

them[.]’” Id. (quoting State v. John, 881 A.2d 920, 929 (R.I. 2005)). It is well-settled

that “this Court will not examine a single sentence apart from the rest of the

instructions, but rather the challenged portions must be examined in the context in


                                         - 15 -
which they were rendered.” Id. (quoting State v. Kittell, 847 A.2d 845, 849 (R.I.

2004)).

      “In a case such as this, when we review a trial justice’s challenged jury

instructions, we will uphold them when they ‘adequately cover the law.’” Delestre,

35 A.3d at 891 (quoting State v. Ensey, 881 A.2d 81, 95 (R.I. 2005)). “However,

‘even if we conclude that a jury instruction was erroneous, reversal is warranted only

if a jury could have been misled to the prejudice of the complaining party.’” Id.

(quoting State v. Adefusika, 989 A.2d 467, 475 (R.I. 2010)); see State v. Ventre, 910

A.2d 190, 197 (R.I. 2006) (“If we are persuaded that the jury could have been misled

by an erroneous charge to the resultant prejudice of the complaining party, reversal

is warranted.”).

      The state bears the burden of proving “every element necessary to constitute

the crime charged beyond a reasonable doubt.” State v. Hazard, 745 A.2d 748, 751

(R.I. 2000).   “A jury instruction relieving the state of this burden violates a

defendant’s due process rights.” Id. General Laws 1956 § 11-1-3 provides that a

person who aids or abets “another to commit any crime or offense, shall be

proceeded against as principal * * * and upon conviction shall suffer the like

punishment as the principal offender is subject to by this title.” The law is well-

settled “that one who aids and abets in the commission of the crime and is also




                                        - 16 -
present at the scene may be charged and convicted as a principal.” State v. McMaugh,

512 A.2d 824, 831 (R.I. 1986).

      In this case, defendant objected at trial to the delivery of the aiding-and-

abetting instruction by the trial justice. In State v. Davis, 877 A.2d 642 (R.I. 2005),

we recognized that a “defendant’s manner of participation, whether as a principal or

[as] an aider or abettor, is not an element of the crime.” Davis, 877 A.2d at 648.

Accordingly, pursuant to the holding in Davis, the prosecution is not required to

persuade a unanimous jury beyond a reasonable doubt with respect to the manner in

which a defendant participated in a crime. See id. Our holding in that case was based

on the pertinent statutory language of § 11-1-3, which “eliminates the legal

distinction between [1] the commission of a crime as a principal and [2] aiding and

abetting another in the commission of a crime[.]” Id.; see 23A C.J.S. Criminal Law

§ 1883 at 508 (2006) (noting that “a jury need not unanimously find that a defendant

acted either as a * * * perpetrator or an aider and abettor [because the] * * * statute

governing * * * aider and abettor liability merely establishes a separate basis of

liability, but not a separate crime or element of the underlying crime”).

      We note that, at trial, defendant had objected only to the rendering of an

aiding-and-abetting instruction, but he offered no challenge to the substance of the

instruction. Because he did not assert any objection to the substance of the charge

at trial, he has waived any challenge to the actual content of the instruction. It is


                                        - 17 -
well-settled that, when a defendant fails to object to a jury instruction in the Superior

Court, he or she waives the right to appeal the verdict based on that instruction. See

Super. R. Crim. P. 30; State v. Flori, 963 A.2d 932, 937 (R.I. 2009). “Rule 30 of the

Superior Court Rules of Criminal Procedure is crystal clear * * * that ‘[n]o party

may assign as error any portion of the charge or omission therefrom unless the party

objects thereto before the jury retires to consider its verdict, stating distinctly the

matter to which the party objects and the grounds of the party’s objection.’” State v.

Andrade, 209 A.3d 1185, 1198 (R.I. 2019) (quoting Super. R. Crim. P. 30).5

      Thus, we turn our attention to whether the evidence justified an instruction on

aiding and abetting. As noted supra and explained in Davis, aiding and abetting is

not a separate element of a charge of which a defendant must be aware in advance

and which must be separately proven by the state beyond a reasonable doubt. See

Davis, 877 A.2d at 648. Rather, it is a theory of the manner in which a crime was

committed. Id. In this case, we conclude that such an instruction was indeed



5
  However, we pause to note that we discern no error in the substance of the jury
instruction. The defendant places much reliance on Rosemond v. United States, 572
U.S. 65 (2014) where the defendant in that case was charged with and convicted of
violating 18 U.S.C. § 924(c), which prohibits using or carrying a firearm “during
and in relation to any crime of violence or drug trafficking crime[,]” as well as aiding
and abetting that offense under 18 U.S.C. § 2. Rosemond, 572 U.S. at 68. However,
in Whitaker v. State, 199 A.3d 1021 (R.I. 2019), we held that “Rosemond plows no
new constitutional ground and applies only to 18 U.S.C. § 924(c) and the federal
aiding-and-abetting statute. It has no impact on state law.” Whitaker, 199 A.3d at
1029. Therefore, defendant’s reliance on such caselaw is misplaced.

                                         - 18 -
appropriate. Several witnesses described a chaotic scene in which defendant was

one of several individuals who were simultaneously attacking Mr. Gieck, thus

making it difficult to determine which specific attacker delivered which specific

blows to Mr. Gieck’s body and face. The testimony made it clear that defendant was

a participant in “a community of unlawful purpose at the time the act was

committed.” Whitaker v. State, 199 A.3d 1021, 1029 (R.I. 2019) (brackets omitted)

(quoting Delestre, 35 A.3d at 895). Significantly, we have held that aiding-and-

abetting instructions were appropriate based on facts similar to those in this case.

See State v. Whitaker, 79 A.3d 795, 807 (R.I. 2013) (trial justice properly instructed

the jury on aiding and abetting based on testimony that the defendant arrived at the

apartment armed, that he expressed interest in taking the chain from an individual at

the party, that the co-defendant took the chain in question, and that the defendant

drew a gun and aimed it at a group of people during struggle); DeCiantis v. State,

599 A.2d 734, 735 (R.I. 1991) (aiding-and-abetting instruction proper based on

evidence of the defendant’s presence at the scene of a murder in which others had

participated). As such, we conclude that the trial justice did not err in imparting such

an instruction to the jury.




                                         - 19 -
                                           B

                                    Frye Hearing

      The defendant next argues that the trial justice erred when she conducted the

Frye hearing because defendant was not placed on notice that he was exposed to

criminal liability for aiding and abetting. He asserts that, because the Frye hearing

lacked such a dialogue, he could not have made a voluntary, knowing, and intelligent

decision to reject the state’s plea offer at that time. Before we can consider the merits

of defendant’s arguments, however, we first must address whether this issue is

properly before this Court.

      As we have said on innumerable occasions, “a litigant cannot raise an

objection or advance a new theory on appeal if it was not raised before the trial

court.” State v. Bido, 941 A.2d 822, 829 (R.I. 2008). This directive “will not be

disturbed unless ‘basic constitutional rights are concerned.’” State v. Gomez, 848

A.2d 221, 237 (R.I. 2004) (quoting State v. Donato, 592 A.2d 140, 141 (R.I. 1991)).

In those cases, “the alleged error must be more than harmless, and the exception

must implicate an issue of constitutional dimension derived from a novel rule of law

that could not reasonably have been known to counsel at the time of trial.” State v.

Breen, 767 A.2d 50, 57 (R.I. 2001). After a careful review of the record, we

conclude that defendant did not articulate an objection, nor did he request that the




                                         - 20 -
trial justice conduct a second Frye hearing after she alerted the parties that, after

listening to evidence, she was inclined to instruct on aiding and abetting.

      Additionally, the exception to the raise-or-waive rule is of no assistance to

defendant. A Frye hearing is not “an issue of constitutional dimension derived from

a novel rule of law that could not reasonably have been known to counsel at the time

of trial.” Breen, 767 A.2d at 57.

       We add that, even if the defendant had raised the issue of a second Frye

hearing in the trial court, our review of the record fails to reveal any error. There is

no dispute that the state made a plea offer to the defendant, that a hearing was held

during which the trial justice made the defendant aware of the offer and was satisfied

that he understood the elements of the crimes of which he was charged, and that the

defendant chose to reject the state’s offer.6 As we have explained supra, aiding and

abetting is not an additional element of the crime of assault with a dangerous

weapon, such that the defendant needed to understand its nature in order to properly




6
  The defendant’s reliance on Lafler v. Cooper, 566 U.S. 156 (2012), is also
misplaced. Lafler involved a collateral attack on a conviction claiming ineffective
assistance of counsel, not a direct appeal, as is the case here.

                                         - 21 -
consider the state’s offer.7 Therefore, the trial justice did not err in the manner in

which she proceeded during the Frye hearing.8

                                          III

                                      Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of conviction.

The record shall be remanded to the Superior Court.




7
  At oral argument, the defendant’s counsel conceded that there is no caselaw to
support a contention that a trial justice has a duty to conduct a second Frye hearing
after sufficient evidence has been presented to instruct the jury on another theory of
liability.
8
  Furthermore, as noted by the defendant’s counsel in the midst of the Frye hearing,
the defendant had proceeded through “approximately three quarters of this case
before [a different trial justice]” and therefore stood before the court at that juncture
“with the benefit of that experience, hearing the witnesses testify, for what it is
worth.”

                                         - 22 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Nicholas Haffner.

                                     SU-2018-0021-CA
Case Number
                                     (P2/12-216A)

Date Opinion Filed                   December 17, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Francis X. Flaherty


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Netti C. Vogel

                                     For State:

                                     Christopher R. Bush
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Edward C. Roy, Jr., Esq.




SU-CMS-02A (revised June 2020)